Citation Nr: 0308015	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-16 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for right shoulder 
disability.

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In an October 2000 decision, the Board 
found that the veteran had presented new and material 
evidence to reopen a claim for service connection for 
disability of both shoulders, and remanded the claim to the 
RO for additional development.  The Board subsequently 
undertook development that included a request for VA medical 
records and a VA examination and medical opinions. 


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claims on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination with medical opinions in order to assist 
in substantiating the claim for VA compensation benefits.

2.  The veteran's currently diagnosed chronic bursitis and 
osteoarthritis of the right and left shoulders has been 
etiologically related by competent medical evidence to in-
service bilateral shoulder injury and symptomatology.  




CONCLUSIONS OF LAW

1.  Chronic bursitis and osteoarthritis of the right shoulder 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Chronic bursitis and osteoarthritis of the left shoulder 
was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The July 2002 supplemental 
statement of the case advised the veteran of the Veterans 
Claims Assistance Act of 2000.  A letter from the Board to 
the veteran dated in January 2003 reflects that the Board 
requested the veteran to identify all health care providers 
who had treated him for a shoulder disorder, sent consent 
forms for this purpose, informed the veteran that VA was 
scheduling an examination, and advised the veteran of the 
consequences of failing to report for a scheduled 
compensation examination.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  The 
veteran wrote in February 2003 that he did not have any 
additional information to submit in support of his claim, and 
submitted a written statement in support of claim.  The 
veteran was afforded a VA compensation examination in 
February 2003.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.

II.  Service Connection for Right and Left Shoulder 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran originally claimed service connection for 
bilateral shoulder disability in 1972, and the RO denied the 
claim in March 1974.  In 1995, the veteran requested 
reopening of the claim for service connection for bilateral 
shoulder disability.  In an October 2000 decision, the Board 
found that new and material evidence had been received to 
reopen the claim and reopened the service connection claim 
for bilateral shoulder disability.  

The evidence of record reflects that in service the veteran 
experienced bilateral shoulder injury in April 1970 while 
working underneath a truck, with subsequent intermittent 
bilateral shoulder pain, incoordination, and weakness.  
Correspondence between the veteran and his wife reflects that 
during service the veteran complained of shoulder pain.  
Post-service medical evidence reflects that in 1994 the 
veteran was diagnosed with symmetric diffuse arthritis of the 
shoulders.  

At a VA compensation examination in February 2003, the 
veteran reported a history of in-service bilateral shoulder 
injury in April 1970 and subsequent intermittent flare-ups of 
bilateral shoulder pain, with incoordination, weakness, and 
fatigue.  Examination revealed right and left shoulder 
tenderness with some limitation of motion, diagnosed as 
chronic bursitis and osteoarthritis of the right and left 
shoulders.  The examiner offered the opinion that it was at 
"least as likely as not that the veteran's current shoulder 
condition [of chronic bursitis with osteoarthritis] is 
related to his military service injury."  

After a review of the evidence of record, the Board finds 
that the weight of the evidence supports the veteran's claim 
for service connection for right and left shoulder 
disabilities.  While there is minimal evidence in the service 
medical records and post-service treatment records to 
demonstrate the chronicity in service or continuity after 
service of shoulder symptomatology, the Board finds the 
veteran's written statements regarding in-service injury, the 
absence of pre-service or post-service shoulder injury, and 
intermittent bilateral shoulder symptomatology subsequent to 
in-service shoulder injury to be credible and corroborated by 
the evidence of record.  The veteran's history of in-service 
injury is internally consistent, and consistent with evidence 
of in-service shoulder symptoms, contemporaneous letters 
reflecting shoulder symptomatology, and post-service 
treatment for the shoulder and diagnosis.  The weight of the 
medical opinion evidence demonstrates that the veteran's 
current right and left shoulder disabilities of chronic 
bursitis with osteoarthritis are etiologically related to in-
service bilateral shoulder injury.  See 38 C.F.R. § 3.303(d) 
(service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service).  For these reasons, the 
Board finds that chronic bursitis and osteoarthritis of the 
right and left shoulders was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  


ORDER

Service connection for chronic bursitis and osteoarthritis of 
the right shoulder is granted. 

Service connection for chronic bursitis and osteoarthritis of 
the left shoulder is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

